DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1 – 4, 7 – 13 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2016/0323022) in view of R1-1708194 (“Discussion on Codebook Subset Restriction in Advanced CSI”, 3GPP TSG RAN WG1 Meeting #89, 15th – 19th May 2017).

            Re claims 1 and 9 – 10, Rahman teaches of a method for transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, comprising: receiving a channel state information reference signal (CSI-RS) from a base station through a multiple antenna port (CSI-RS configuration, Paragraphs 0018 and 0140, Abstract and Fig.32); and reporting the CSI to the base station (CSI feedback, Paragraphs 0016 – 0018 and 0140, Abstract and Fig.32), wherein the CSI includes a precoding matrix indicator (PMIs, Paragraph 0146 and Abstract, Fig.32) for a codebook generated (W, Paragraph 0146) by combination (Paragraphs 0457 – 0478), wherein the codebook is configured based on a parameter set for the combination (Paragraphs 0389 – 0391), and wherein the parameter set for the combination is differently set/applied based on whether a rank value is (i) one of a rank 1 and a rank 2 or (ii) one of a rank 3 and a rank 4 (second set (different), Paragraphs 0390 – 0391). However, Rahman does not specifically teach of the codebook generated by linear combination.
             R1-1708194 discloses of a codebook generated by linear combination (Page 1, between equations 1 and 2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the codebook generated by linear combination for high-resolution CSI acquisition.

            Re claims 2 and 11, Rahman teaches of receiving, from the base station, information on the specific parameter set used for generating the codebook through higher laver signaling (Paragraphs 0250 – 0258, RRC, Fig.32). 
 
            Re claims 3 and 12, Rahman teaches of wherein the specific parameter set for a case where the rank value is 1 and the specific parameter set for a case where the rank value is 2 are identically set/applied (first set(common), Paragraph 0390). 

            Re claims 4 and 13, Rahman teaches of wherein the specific parameter set for a case where the rank value is 3 and the specific parameter set for a case where the rank value is 4 are identically set/applied (beam groups with four pairs of orthogonal beams, Paragraphs 0483 and 0488). 

            Re claims 7 and 16, Rahman teaches of wherein the specific parameter set for (i) the case where the rank value is 1 and (ii) the case where the rank value is 2 (beam groups with two pairs of orthogonal beams, Paragraphs 0483 and 0488) are differently set/applied with the specific parameter set for (1) the case where the rank value is 3 and (ii) the case where the rank value is 4 (beam groups with four pairs of orthogonal beams, Paragraphs 0483 and 0488). 

            Re claims 8 and 17, Rahman teaches of wherein the specific parameter set is identically set/applied to each layer (for each rank, first set(common), Paragraph 0390). 

          Claims 5 – 6 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman and R1-1708194 in view of Wu et al (US 2020/0235796).

           Re claims 5 and 14, Rahman and R1-1708194 teach all the limitations of claims 1 and 10, except of wherein the CSI consists of a first part and a second part, wherein the first part includes a rank indicator (RI), a channel quality indicator (CQI), and an indicator indicating the number of combining coefficients having an amplitude of a positive real value, and wherein the second part includes the PMI.  
           Wu teaches of CSI consists of a first part and a second part, wherein the first part includes a rank indicator (RI), a channel quality indicator (CQI), and an indicator indicating the number of combining coefficients having an amplitude of a positive real value, and wherein the second part includes the PMI (two part CSI, Paragraph 0077).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CSI consist of a first part and a second part as disclosed by Wu for reduced signaling overhead.

           Re claims 6 and 15, Rahman and R1-1708194 teach all the limitations of claims 5 and 14, as well as Wu teaches of wherein the first part has a fixed payload size and is used to identify the number of information bits of the second part (fixed payload size, Paragraphs 0077 – 0078).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first part have a fixed payload size and is used to identify the number of information bits of the second part for forming the CSI report.

Allowable Subject Matter

           Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

           Applicant's arguments filed March 02, 2022 have been fully considered but they are not persuasive. 
           Applicant submits that one skilled in the art would not be motivated to combine features of a Type I codebook with features of a Type II codebook in the manner suggested in the Official Action. Furthermore, in Applicant's claimed invention, (1) the parameter set is for linear combining (for beams, based on PMI), and (2) the parameter set is configured differently based on whether the rank value is (i) one of rank 1 and rank 2 or (ii) one of rank 3 and 4.
          Examiner submits that both Rahman and R1-1708194 disclose of generating a codebook. Rahman does not specifically teach of the codebook generated by linear combination. R1-1708194 teaches of codebook generated by linear combination. The claims do not recite on how the parameter set is related to the linear combination (for beams, based on PMI). The Examiner has interpreted the claim limitation as the codebook being generated by linear combination and where the codebook is configured based on a parameter set for the linear combination in which the codebook has been generated. Therefore, one skilled in the art would have the codebook generated by linear combination for high-resolution CSI acquisition.

Conclusion

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633